Citation Nr: 0432115	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for pituitary adenoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

The veteran in this case has not been afforded a VA 
examination.  There is competent evidence of current 
disability manifested by anterior pituitary prolactinoma and 
endometriosis and the veteran has reported an onset of 
symptoms associated with pituitary adenoma following her 
pregnancy and birth of her son in 1984 during service.  There 
is, however, no objective medical opinion of record 
indicating that the current disability is related to active 
duty.  The veteran is not competent to express an opinion as 
to the medical cause of her current disability.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  She is competent, however, 
to report a continuity of symptomatology since service, and 
has done so.

Medical records following the veteran's period of service 
document a history of symptoms associated with pituitary 
adenoma, diagnosed in December 1986.  Notations in these 
records indicate an onset of symptoms sometime in 1984 to 
1985.  The Board notes that the veteran separated from 
service in November 1984.  Thus, the Board concludes that an 
examination and a medical opinion in this case is necessary.  

The Board therefore finds that, the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Thus, the case must be REMANDED for the following actions:

1.  The RO should initially review the 
file to ensure compliance with VCAA.  Any 
indicated additional development should 
be conducted and any new evidence added 
to the claims folder.

2.  The veteran should be afforded a VA 
examination to determine nature, etiology 
and approximate date of onset of the 
adenoma of the pituitary gland.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current disability 
manifested by pituitary adenoma is 
related to, or had its onset during, her 
period of service.  Any additional 
laboratory tests or studies necessary to 
provide the requested opinion should be 
conducted accordingly.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




